    18-13243-jlg              Doc 1-1      Filed 10/26/18      Entered 10/26/18 16:48:42   Balance Sheet
                                                              Pg 1 of 1



Balance Sheet
Unlockd Media Inc.
As of August 29, 2018
                                                                                                     AUG 29, 2018


Assets
  Current Assets
    Cash and Cash Equivalents
      Checking Account                                                                                115,756.82
      Total Cash and Cash Equivalents                                                                 115,756.82

    Accounts Receivable                                                                               163,935.14
    Accrued income                                                                                     (1,368.36)
    Total Current Assets                                                                              278,323.60

  Long Term Assets
    Intercompany Loan - Faxon Multiventures Private Limited                                                (2.00)
    Inter-Company Loans - Unlockd Operations US                                                     3,171,475.66
    Total Long Term Assets                                                                          3,171,473.66

  Total Assets                                                                                      3,449,797.26

Liabilities and Equity
  Liabilities
    Current Liabilities
      Accounts Payable                                                                              1,480,877.30
      Accruals                                                                                         30,000.00
      Provision for         rebate                                                                       (116.30)
      Rounding                                                                                              1.73
      Total Current Liabilities                                                                     1,510,762.73

    Long Term Liabilities
      Intercompany Loan - Unlockd Media Pty Ltd                                                        71,210.00
      Inter-Company Loans - Unlockd Media Pty Ltd                                                   4,036,289.89
      Inter-Company Loans - Unlockd Operations Pty Ltd                                               (268,639.41)
      Total Long Term Liabilities                                                                   3,838,860.48

    Total Liabilities                                                                               5,349,623.21

  Equity
    Current Year Earnings                                                                             (86,817.67)
    Retained Earnings                                                                              (1,813,008.28)
    Total Equity                                                                                   (1,899,825.95)

  Total Liabilities and Equity                                                                      3,449,797.26




Balance Sheet    Unlockd Media Inc.
